Citation Nr: 1534586	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-16 377	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

2.  Entitlement to service connection for bilateral eye disorder (chronic iritis).

3.  Entitlement to service connection for neck disorder (osteoarthritis).

4.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome right knee.

5.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:  Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1968 and from May 1969 to June 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a September 2010 rating decision, the RO, in pertinent part, granted service connection for PTSD at a disability rating of 30 percent, effective January 13, 2010, and for patellofemoral syndrome of the right knee at a noncompensable (0 percent) disability rating, effective June 8, 2009.  In addition, the RO denied entitlement to service connection for a bilateral eye disorder and a neck disorder.

In a September 2012 rating decision, the RO, in pertinent part, denied entitlement to service connection for peripheral neuropathy of the lower extremities.  

In an April 2013 rating decision, the RO increased the Veteran's disability rating  to 50 percent for PTSD, effective January 13, 2010, and to 10 percent for patellofemoral syndrome of the right knee at a disability rating, effective June 8, 2009.  The Veteran has not expressed satisfaction with the higher ratings and, as such, these issues remain in appellate status. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Veteran presented testimony before the undersigned Veterans Law Judge in April 2015 via videoconference.  A transcript of the hearing has been associated with the record.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for bilateral eye disorder (chronic iritis), entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome right knee, and entitlement to an initial disability rating in excess of 50 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and credible evidence of record does not show that the Veteran has peripheral neuropathy that is related to service or to a service-connected disability.

2.  The competent and credible evidence of record does not show that the Veteran has a neck disorder that is related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated by service and may not be presumed to have been so incurred; and is not proximately due to or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).
2.  A neck disorder was not incurred in or aggravated by service and is not proximately due to or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In pre-adjudication letters dated in January 2010, with regard to the Veteran's claim for entitlement to service connection for a neck disorder, and in November 2010, with regard to entitlement to service connection for peripheral neuropathy, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). These letters also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection. In addition, the letter met the notice requirements set out in Dingess. Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the notice letters complied with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim. Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

The Veteran was provided with VA examinations in May 2010 and June 2012.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

VA provided the Veteran the opportunity to have a hearing. The appellant testified before the undersigned Veterans Law Judge in April 2015. In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the Veterans Law Judge identified the issues on appeal and inquired about outstanding medical evidence and dates of treatment. Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

Post-service private medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all Veterans who served in Vietnam during the Vietnam Era. 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014). If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) (2014). 
Pursuant to 38 C.F.R. § 3.309(e), early-onset peripheral neuropathy must manifest to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service. 38 C.F.R. § 3.307(a)(6)(ii) (2014). 

If certain chronic diseases such as arthritis become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has recently held that, for chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation. 38 C.F.R. § 3.310(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail. See id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection - peripheral neuropathy of the lower extremities

At his hearing, the Veteran testified that he has peripheral neuropathy due to his service-connected diabetes mellitus, type 2.  

Service treatment records do not reflect any treatment for or diagnosis of peripheral neuropathy.  

The Veteran was provided with a VA diabetes mellitus examination in May 2010.  The examiner noted that his gait, posture, and balance were normal. Deep tendon reflexes were 2+/4 and symmetrical, cranial nerves II through XII appeared
intact. Romberg test was negative, and vibratory and proprioception remained intact.  There was no evidence of sensory or motor impairment on examination.  The examiner found that the Veteran did not have peripheral neuropathy. 

A December 2010 private medical record reflects the private chiropractors' opinion that the Veteran had numbness and deep pain in both feet.  The examiner noted that, in the feet the venous return was sluggish, and the feet were cold to the touch, and that the dorsis pedis pulses are not palpable. He opined that it was more likely than not that the Veteran's lower diabetic peripheral neuropathy was directly and causally related to his type 2 diabetes and that it was, accordingly, more likely than not that same was directly and causally related to his military service. 

A June 2012 VA diabetes mellitus examination reflected the examiner's opinion that he did not have peripheral neuropathy.  The examiner found that the Veteran did not give a history consistent with diabetic peripheral neuropathy.  He reported left leg burning, tingling and numbness starting just above the lateral knee and extending down to the lateral left lower leg, which began five to six months prior.  The Veteran denied having bilateral foot or hand burning, tingling or numbness.  The examiner noted that the Veteran did not have any symptoms of peripheral neuropathy in his lower extremities.  On examination, strength, light touch, and sensation was normal.  The examiner found that the Veteran did not have a bilateral peripheral neuropathy.  His only symptoms were burning, tingling, and numbness of the lateral aspect of his left leg.  He had no right leg symptoms and no hand symptoms. on physical examination.  There was no evidence of a peripheral neuropathy except for some numbness lateral to his left knee.  The examiner opined that none of these findings are consistent with a diabetic peripheral neuropathy. Therefore, the examiner found that the veteran's left lower extremity neuropathy was less likely than not proximately due to or the result of his service connected diabetes mellitus.  The examiner found that the veteran did not have peripheral neuropathy of the lower extremities.  

Analysis

The Board finds that service connection for peripheral neuropathy is not warranted, based on the evidence of record.

The claims file includes conflicting opinion with regard to whether the Veteran has a current diagnosis of peripheral neuropathy, which is necessary to substantiate a claim for entitlement to service connection.  

When there are conflicting medical opinions of record, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In case, the Veteran submitted a December 2010 private opinion that the Veteran had diabetic peripheral neuropathy of the lower extremities.  He noted that the Veteran had numbness and deep pain in both feet, that venous return was sluggish, that his feet were cold to the touch, and that the dorsis pedis pulses were not palpable.   While this opinion appears to support the Veteran's claim, the Board notes that the VA examinations of record included current clinical medical evidence-results from clinical testing during the examinations-that the Board finds are more probative as to the issue of whether the Veteran has a current diagnosis of peripheral neuropathy.  The VA examiner noted specifically that the Veteran's symptoms did not support a diagnosis of peripheral neuropathy due to diabetes mellitus.  As the VA examiners provided more thorough clinical testing results and rationale, the Board finds that these examination results are more probative.  

The Board notes that the Veteran has contended that he has peripheral neuropathy related to his service-connected diabetes mellitus, type 2.  However, while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   The Board finds that the question regarding the diagnosis of peripheral neuropathy and its relationship to diabetes mellitus, type 2 to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  There is no indication that the Veteran has the requisite medical expertise to make such a finding.

As the preponderance of evidence is against a finding that the Veteran has a current diagnosis of peripheral neuropathy, the claim must be denied.

The Board notes that early onset peripheral neuropathy is a disease for which presumptive service connection is available based on exposure to herbicides if the Veteran served in Vietnam during the Vietnam War era.  In the present case, the Veteran had service and Vietnam, was therefore presumed to be exposed to herbicides.  However, for the same reasons set out above-that the evidence of record is against a finding that the Veteran has a current diagnosis of peripheral neuropathy-presumptive service connection is not available for peripheral neuropathy.  38 C.F.R. § 3.307, 3.309.

As the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.
 Service connection - neck disorder

Service treatment records do not reflect any treatment for or diagnosis of a neck disorder.  Separation Reports of Medical Examination and History reflect a normal spine with no reports of problems with the cervical spine.

Private medical records reflecting treatment for a variety of medical issues from April 1997 to May 2009 reflect that, in April 1998 the Veteran reported having been in a motor vehicle accident in March 1998.  He indicated that, since the accident, he had  difficulty lifting his head all the way back. He was not seen at any emergency room after the accident.  Upon examination, the Veteran's neck appeared to be within normal limits, but he did have some decreased mobility as far as upward movement. X-ray appears to be within normal limits, however, he did appear to have either old trauma or a congenital defect on one of his cervical bones.  The assessment was tendinitis or muscle spasm.

VA medical records reflect that the Veteran was seen in February 2010 to set up care through the VA.  The Veteran reported neck pain since service.  The examiner found that he had limited range of motion from side to side with pain at the base of
skull and flares to his shoulders.  The examiner assessed chronic neck pain without radicular symptoms.

Analysis 

The Board finds that, based on the evidence of record, service connection for a neck disorder is not warranted.  The Veteran has contended that he was treated in service.  However, his service treatment records do not reflect any such treatment.  Even if he were treated while on active duty for neck pain, the Veteran did not indicate that he had neck pain or problems at the time of discharge, despite completing a Report of Medical History.  

Private medical records reveal that the Veteran reported neck problems since a motor vehicle accident in March 1998.  He did not report any prior neck problems. These lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  The records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

VA medical records dated in February 2010 reflect that the Veteran related his neck pain to service only after filing his claim for benefits in January 2010.  

The Board notes that the Veteran has contended that he has neck disorder related to service.  However, while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   The Board finds that the question regarding a neck disorder and its relationship to service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  There is no indication that the Veteran has the requisite medical expertise to make such a finding.

Therefore, the lay evidence of record does not support a grant of entitlement to service connection for a neck disorder.

In addition, there is no medical evidence in support of a claim for entitlement to service connection for a neck disorder.  While the medical evidence of record shows that the Veteran had he had tendinitis or muscle spasm related to his motor vehicle accident, he also had evidence of either old trauma or a congenital defect on one of his cervical bones.  However, there was no evidence that this was related to service.  

As the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.

Service connection for neck disorder (osteoarthritis) is denied.


REMAND

The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4). VA has a duty to obtain records of treatment reported by a private physician. Massey v. Brown, 7 Vet. App. 204 (1994). Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As an initial matter, the Board notes that current medical records reflecting treatment for the Veteran's  PTSD, right knee, and eyes are not of record.  On remand, these records should be obtained. 

The Veteran has contended that he has a bilateral eye disability that began during active duty.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303 (2007).Service treatment records reflect treatment for iritis while in service.  

The Veteran was afforded a VA examination in February 2010.  The examiner opined that there was no evidence of chronic/episodic/or acute iritis; however, the examiner had no records other than the discharge history and physical in which the veteran states that he has a history of chronic iritis in both eyes.  The examiner noted that the Veteran had a corneal scar in the left eye with perilimbal keratitis which could have multiple etiologies including Mooren's ulcer, Herpes simplex keratitis, scleritis, or episcieritis with corneal extension. The examiner diagnosed chronic conjunctivitis, tear film abnormality, corneal scar consistent with focal perilimbal keratitis on the left, and arcus senilis.  She opined that this could be associated with inflammation that could have caused acute iritis at the time, but that, if the condition being claimed was chronic iritis, there was no evidence of it at the time of the examination.  

An addendum to the opinion was provided in July 2010, upon review of the claims file.  The examiner noted that the Veteran definitely had documented episodes of iritis and episcleritis between March 1985 and January 1988.  The examiner found that there were no other documented episodes of this and he has no evidence of iritis recently, either acute or chronic.  He had arcus in 1985, corneal thinning superotemporal with scarring which was still present and documented.  He continued to have evidence of dry eyes and chronic noninflammatory conjunctivitis.  

The Board finds that further clarification is needed, as follows.  The Veteran has been diagnosed with several disorders of the eyes; however, it is unclear which, if any, began during service or are etiologically related to service.  As such, further opinion is needed to determine whether any of the Veteran's eye disabilities are related to service.

With regard to the Veteran's claims for increased ratings for his service-connected PTSD and right knee disability, the Board notes that the most recent examinations provided to the Veteran to evaluate these disabilities took place in September 2012, and there are no current treatment records in the claims file.  As such, the Board finds that these examinations are stale.  Accordingly, the Veteran should be provided with VA examinations to determine the current nature and severity of his service-connected PTSD and right knee disability. See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a Veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).


Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all current medical records reflecting treatment for the Veteran's PTSD, right knee, and eye disorders, in accordance with 38 C.F.R. § 3.159. If additional information is needed to complete this request, the appellant should be so advised of the specific information needed as well as any necessary medical releases.

2.  Schedule the Veteran for a VA examination to determine the etiology of all eye disorders.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should respond to the following with regard to all diagnosed eye disorders, which include arcus, corneal thinning superotemporal with scarring, dry eyes and chronic noninflammatory conjunctivitis
 
For each present or resolved eye disorder found on examination, or found in the claims file that was not a misdiagnosis, the examiner should opine as follows:

(a) Whether it is a congenital defect, a congenital disease, or neither. (A defect is a condition that can neither improve nor worsen. A congenital disease, for VA adjudication purposes, is a congenital condition that is subject to improvement and/or worsening.) 
The examiner should provide a detailed explanation for the conclusion reached with respect to each disorder found. 

(b) For each eye disorder found to be a congenital defect, the examiner should opine whether any other non-congenital defects of each eye represent superimposed diseases/disorders of that congenital defect of each eye. 

If so, the examiner should discuss whether such superimposed disease/disorder began during military service, or if present prior to military service, were aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his military service. 

(c) For each eye disorder found to be a congenital disease, the examiner must opine whether it first became evident during active duty service or was aggravated (i.e., permanently worsened beyond the normal progression of that disease) during the Veteran's active duty service. 

(d) For each eye disorder found to be neither a congenital defect nor disease, and not previously addressed as a superimposed disease to a congenital defect, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that such first began during or is otherwise the result of military service. 

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  The Veteran should be afforded an examination to determine the current level of impairment due to his service-connected PTSD.  

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

4.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected patellofemoral syndrome of the right knee.  

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

Range of motion of the right knee should be reported in degrees.  The examiner should determine whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  The examiner should also determine whether the Veteran has instability in his right knee and, if so, to what extent.

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

 

